Citation Nr: 1122499	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a disability manifested by residuals of a broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for the claimed disabilities here on appeal.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in March 2010.  A transcript is of record.  In May 2010 the case was remanded for additional development.

The matter of service connection for tinnitus has been raised by the record (in the Veteran's representative's May 2011 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  

2.  A chronic disability manifested by residuals of a broken nose was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, such a disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for disability manifested by residuals of a broken nose is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a July 2008 letter advised the Veteran of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  This letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.    

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, pursuant to the Board's May 2010 remand, the Veteran was afforded VA examinations in June 2010.  The examinations are adequate as they considered the evidence of record and the reported history of the Veteran (including his lay history), were based on examinations of the Veteran, noted pertinent history and all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In light of the foregoing, the Board finds that there has been substantial compliance with the May 2010 remand instructions.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including sensorineural hearing loss (SNHL) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's DD Form-214 reflects that his military occupation specialty in service was military policeman.

On December 1943 service entrance examination the Veteran's ears were normal on clinical evaluation; whispered voice hearing scores were 15/15 bilaterally.  

On January 1944 service examination, the Veteran's whispered voice hearing scores were 20/20 bilaterally.  

A March 1945 STR notes that the Veteran had acute nasopharyngitis.  

On March 1946 service separation examination, the Veteran's ears were normal on clinical evaluation; whispered voice hearing scores were 15/15 bilaterally.  

Private outpatient treatment records from July 1997 through December 2005 show diagnoses of sinobronchitis, acute bronchitis, acute sinusitis, asthmatic bronchitis, sinobronchial syndrome, and allergic rhinitis.  

In a September 2008 statement the Veteran noted that he was exposed to a bomb explosion in December 1944 in France and that his ears were injured 

On October 2008 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
75
75
LEFT
25
30
70
75
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  The Veteran reported that he served as a military policeman and was exposed to noise trauma from small weapons, tactical vehicles, and bombs.  Post-service he worked as a mailman for 35 years and denied any post-service noise exposure.  The diagnosis was mild to severe SNHL bilaterally.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military noise exposure as his "January 1944" separation physical noted normal hearing bilaterally with no complaints of hearing loss.  

At the Veteran's March 2010 Travel Board hearing he testified that a bomb exploded near him in service and that he was treated for 2 weeks for his ears.  He noted that his hearing improved some and he returned to his unit.  He reported that he fractured his nose in service and had left sided nose passage problems and sinus problems ever since. 

On June 2010 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
80
80
LEFT
25
35
75
80
90

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 40 percent in the left ear.  The Veteran reported significant noise exposure in combat and that a bomb detonated very close to him causing ear drum perforations.  He reported that he worked in the postal service post-service and denied recreational noise exposure.  Pertinent history included treatment for otitis media in the left ear.  The diagnosis was normal to severe SNHL in the right ear and normal to profound SNHL in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not due to or a result of acoustic trauma while in the military as the Veteran had a normal whisper test at discharge and there were no documented complaints of hearing loss.     

On July 2010 VA nose and sinus examination the examiner noted that the Veteran had a history of a nasal fracture from a baseball in 1944 which was treated with packing at the time.  The Veteran reported problems with breathing at night, particularly on the left side and use of Afrin nasal spray.  Physical examination revealed a perfectly straight nose, with straight dorsum and no evidence of fracture. The internal nose and vestibule were normal, with midline septum and normal turbinates, meatus, and floor of the nose.  The internal nasal mucosa showed definite changes of rhinitis medicamentosa.  The impression was: no evidence whatsoever of any residual from previous nasal fracture in the physical appearance or function of the nose and rhinitis medicamentosa from overuse of Afrin.  The examiner noted that if there were any residual from a fracture which would be shown on X-ray or computed tomography, it would not enter into any decision in the matter, as there are people who have fractures in the nose who have no obstruction whatsoever from the remote fracture, and that such diagnostic studies would be of no use in the determination.

	Bilateral Hearing loss    

The Veteran alleges that he has bilateral hearing loss as a result of his military noise exposure during World War II.  It is not in dispute that he now has a bilateral hearing loss disability by VA standards, as such is diagnosed and shown by official audiometry.  He testified that he was exposed to combat and his DD Form-214 reveals that he served in the World War II theatre of operations, and the Board does not question that he was exposed to (gunfire/explosions) noise trauma in service.

That notwithstanding, the Veteran's STRs (including his service separation examination report) do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a bilateral hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  

Under these circumstances, what is required to establish service connection for the bilateral hearing loss disability is that there must be competent evidence that relates the Veteran's hearing loss to his service/noise exposure therein.

The Board notes that the October 2008 VA opinion is not probative evidence as it is based on an inaccurate factual premise (citation was made to an incorrect examination).  The only probative and competent medical evidence of record regarding a nexus between the Veteran's hearing loss and his service/noise exposure therein is the opinion of the June 2010 VA examiner, who opined that the Veteran's hearing loss was less likely as not due to or a result of acoustic trauma while in the military as he had a normal whisper test at discharge and there were no documented complaints of hearing loss.  This opinion is based on an accurate factual basis, including the Veteran's lay accounts of in-service noise trauma and a claims file review.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   

The first clinical documentation of hearing loss occurs in October 2008 (more than 62 years after service).  Notably, a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his hearing loss symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, in this case the Board finds the medical evidence of record to be more probative than the Veteran's lay assertions due to the skill, knowledge, expertise, and training possessed by the medical provider in ascertaining the etiology of disease.  Even assuming the Veteran's ability to discern hearing loss, service connection requires a hearing loss disability related to service, and the Veteran lacks the credentials and training to ascertain that the threshold findings described in 38 C.F.R. § 3.385 were met at a particular time.

The Board acknowledges that in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Accordingly, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id.  Notwithstanding, the evidence in this case weighs against a finding that the Veteran's hearing loss is related to his active service.  

Overall, the preponderance of the evidence is against the Veteran's claim service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	Disability manifested by residuals of a broken nose

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a disability manifested by residuals of a broken nose).  In the absence of proof of such disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's complaints of a broken nose in service, such was reported to be treated conservatively with no chronic pathology or residual disability noted.  Service separation did not find any disability related to fracture of the nose.  Accordingly, a disability manifested by residuals of a broken nose was not manifested in service.  

Furthermore, the evidence of record does not show that the Veteran has, or during the appeal period has had, a disability manifested by residuals of a broken nose.  
Private treatment records show various respiratory and sinus related diagnoses, but none of the evidence relates such disabilities/symptoms to the Veteran's broken nose in service or to his service generally.  The July 2010 VA examination found "no evidence whatsoever of any residual from previous nasal fracture in the physical appearance or function of the nose."  There has been no evidence received that shows or suggests the presence of such a disability, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for such disability is not met.  Without a diagnosis of a disability manifested by residuals of a broken nose, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225. 

The Board acknowledges that the Veteran's is capable of describing nasal symptoms that are capable of lay observation; however, it finds the medical evidence of record to be most probative in the matter of whether the Veteran has a diagnosed current disability related to his nose fracture in service.  Significantly, a nasal fracture involves an internal injury which would not be capable of lay observation, as contrasted with the situations contemplated by Jandreau and Barr.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by residuals of a broken nose, and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a disability manifested by residuals of a broken nose is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


